UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-54154 Commission File Number Fulucai Productions Ltd. (Exact name of registrant as specified in its charter) Nevada 68-0680436 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room 1, 3632-13 St SW, Calgary, ABCanada T2T 3R1 (Address of principal executive offices) (Zip Code) 403-689-3901 (Registrant’stelephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Title ofclass Common Shares Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. As of October 31, 2010 the aggregate market value of voting common stock held by non-affiliates of the registrant was $Nil. Shares of common stock held by each officer and director have been excluded in that such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST 5 YEARS: Indicate by check mark whether the issuer has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] APPLICABLE ONLY TO CORPORATE REGISTRANTS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 90,000,000 common shares outstanding as of May 27, 2011 DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g. Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. None Fulucai Productions Ltd. TABLE OF CONTENTS Page PART I Item 1 Business 2 Item 1A Risk Factors 7 Item 1B Unresolved Staff Comments 7 Item 2 Properties 7 Item 3 Legal Proceedings 8 Item 4 (Removed and Reserved) PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6 Selected Financial Data 9 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A Quantitative and Qualitative Disclosures About Market Risk 11 Item 8 Financial Statements and Supplementary Data 11 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 12 Item 9A(T) Controls and Procedures 12 Item 9B Other Information 13 PART III Item 10 Directors, Executive Officers and Corporate Governance 14 Item 11 Executive Compensation 15 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 13 Certain Relationships and Related Transactions, and Director Independence 16 Item 14 Principal Accounting Fees and Services 18 PART IV Item 15 Exhibits, Financial Statement Schedules 19 SIGNATURES 20 1 PART I ITEM 1.BUSINESS Statements in this Form 10-K Annual Report may be “forward-looking statements.”Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions. These statements are based on current expectations, estimates and projections about our business based, in part, on assumptions made by our management. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may, and probably will, differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those described above and those risks discussed from time to time in this Form 10-K Annual Report, including the risks described under “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and in other documents which we file with the Securities and Exchange Commission (“SEC”). In addition, such statements could be affected by risks and uncertainties related to our financial condition, factors that affect our industry, market and customer acceptance, competition, government regulations and requirements, pricing, general industry and market conditions, growth rates, and general economic conditions. Any forward-looking statements speak only as of the date on which they are made, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this Form 10-K Annual Report. General Development of Business Fulucai Productions Ltd. was incorporated on March 26, 2010 under the laws of the State of Nevada and is referenced herein as either "Fulucai", "the Company", "we", "us" or "our".We are a development stage independent concept developer in the field of television and motion pictures having our principal office located at Room 1, 3632-13 St SW, Calgary, Alberta, Canada T2T 3R1. Our phone number is (403) 689-3901 and our e-mail is jimd@fulucai.tv. Our website is at www.fulucai.tv. We are in the business of developing reality-based television programs and video and post production services.To date, our business activities have been organizational and pre-production activities, the acquisition and development of our first reality television concept which is called The Real Deal and a contract to provide production with an outside company which is described below. The Real Deal The Real Deal is our first reality show television concept.The first series of The Real Deal was completed in March, 2011 and, using the first series as a marketing tool, we are currently seeking licensors for the concept. To date we have no licensors of The Real Deal.The Real Deal was posted live on our web-site and the voting on the first segment is closed and completed.The Real Deal has received notice that it has been nominated by Digital Alberta Awards as a finalist in their Best in Financial Services Category.The final selection will be made onJune 6, 2011. Video andPost Production Contract On March 28, 2011, Fulucai Productions Ltd. and Octacation Productions Ltd. (“Octacation”) entered into a Development Agreement (the “Agreement”) whereby the Company will provide video production and post-production servicesfor the development of a marketing video for Octacation’s movie, “Smack in the Middle of Nowhere”. Under the terms of the Agreement the Company will provide video production and post-production services, voice acquisition and mixing, sound effects, non-union actors, craft services, direction, and editing. Any and all other services, including music, will be considered extras and billed on a cost-plus-20% basis. On or before April 29, 2011, Octacation was to provide the Company with ten (10) storyboarded scenes and scripted dialogue, if any, to be used by Company as guidance for the Trailer production. Prior to April 29, 2011, Octacation delivered to the Company the required storyboarded scenes and planning of the trailer has commenced. The Company does not expect any material expenses during the planning period as the Company’s President is performing the planning duties at no charge to the Company. 2 Television Industry Overview United States Television Distribution Television rights in the United States are generally licensed first to pay television for an exhibition period following home video release, thereafter to network television for an exhibition period, then to pay television again, and finally syndicated to independent stations. Therefore, the owner of a property may receive payments resulting from television licenses over a period of six years or more. Cable and Pay Television Pay television rights include rights granted to cable, direct broadcast satellite, microwave, pay per view and other services paid for by subscribers. Cable and pay television networks usually license properties for initial exhibition commencing six to twelve months after initial domestic theatrical release (if any), as well as for subsequent showings. Some pay television services have required exclusivity as a precondition to such contracts. The pay television market is characterized by a large number of sellers and few buyers.However, the number of properties utilized by these buyers is extremely large. Network Television In the United States, broadcast network rights are granted to ABC, CBS, NBC, FOX or other entities formed to distribute programming to a large group of stations. The commercial television networks in the United States license properties for a limited number of exhibitions. Television Syndication If the producer has entered into a commercial television network license the property may be shown shortly after its completion through a number of outlets. This activity, known as “syndication,” has become an important source of revenues as the number of, and competition for, programming among local television stations has increased. Foreign Television Syndication Properties are now being licensed in the foreign television market in a manner similar to that in the United States. The number of foreign television stations as well as the modes of transmission (i.e., pay, cable, network, satellite, etc.) have been expanding rapidly, and the value of such markets has been likewise increasing and we believe will continue to expand. Producers may license properties to foreign television stations during the same period they license such properties to television stations in the United States; however, governmental restrictions and the timing of the initial foreign theatrical release of the property in the territory may delay the exhibition of such properties in such territory. Re-licensing The collective retained rights in a group of previously produced properties is often a key asset, as such properties may be re-licensed in the pay and commercial television, home video and non-theatrical markets. Production The Company plans to produce its trailers at the lowest possible cost consistent with the quality that it seeks to achieve. The Company will attempt to avoid the substantial overhead associated with major production companies by maintaining minimal staff. The Company does not own production facilities or equipment, but will adopt the standard industry practice of renting production facilities and equipment and engaging free-lance production staff on an “as-needed” basis. The Company expects the total production period for a Company-produced trailer to generally continue for as long as three months and in some instances, even longer. Multiple projects may run concurrently, should we have sufficient funds available to do so. 3 DistributionApproach Fromabusinessperspective, the primary goal of the Company's ventures is to maximize its revenues to it and to seek to maximize the return on investment of its shareholders; however, there can be no assurance that this goal will be achieved or that increased revenues will equate to a higher return on investment. The ultimate commercial success of any video product is dependent on its distribution. The Company believes that the most important initial objective in achieving this goal is to maximize proceeds from the North American licensing of its concepts, since it considers such markets to be the single most important determinant of a picture's performance in the subsequent markets of home Video/DVD/Podcasts, pay cable and free broadcast television and foreign television syndication. The Company plans to approach prospective distributors with a completed trailer, thus potentially enhancing its bargaining position with respect to negotiating the terms of the distribution arrangements. The Company may present the trailers at the major television markets held each year in the USA. The producers believe they will have designed trailers to be attractive to distributors since elements of the trailers will be specifically conceived to appeal to some of the most important segments of the reality show-viewing public. Current Projects The Company is currently developing one (1) project in-house and has one contract project under production. Our current in –house project is called “The Real Deal”, Writers Guild of Canada Reg. # S10-00417. The Real Deal is a reality show concept that features companies competing for a potential financing. Expert panelists listen to corporate presentations and, through a series of elimination rounds, determine which company is worthy of receiving a financing offer. The target audience is that of popular investment-related shows such as CNBC’s Mad Money and ABC’s Shark Tank (both in the US) and Dragon’s Den and BNN (in Canada). All rights to The Real Deal were acquired from our President, James Durward in return for a 5% gross overriding royalty on all revenues generated by all of the Company’s present and future properties.We have also agreed to pay, to Mr. Gordon Rix who is an officer and director of the Company, a royalty of 1% on all broadcast licensing revenues related to The Real Deal until such time as the Company sells or otherwise disposes of The Real Deal rights. There are no plans to sell or otherwise dispose of these rights at this time.We have also agreed to pay, to Douglas MacLeod, an unaffiliated consultant, a royalty of .5% on all broadcast licensing revenues related to The Real Deal until such time as the Company sells or otherwise disposes of The Real Deal rights. There are no plans to sell or otherwise dispose of these rights at this time. We have purchased equipment necessary to operate a small video production facility that currently operates from space provided free of charge by our President. We recently contracted our services to a company that is developing a motion picture property (the “Contractor”). This contract provides for us to generate a movie “trailer” in return for $40,000. We have received a $15,000 initial payment and have begun work on the trailer development. Our president is also the president and controlling shareholder of a private company that loaned the Contractor $20,000 to assist the Contractor in its endeavor. Further, Gordon Rix, a director and officer of our Company was the author of the script currently under production by the Contractor.Neither we nor our officers or directors hold any shares in the Contractor or exercise any control over the Contractor. We will not be paid the $25,000 contract balance until after the Contractor completes its public offering, which is expected to occur before the end of 2011, and we deliver the completed trailer. We expect that in any event, we will not spend more than $15,000 in total trailer development expenses for this contract. Distribution Arrangements Effective distribution is critical to the economic success of a television product, particularly when made by an independent production company. We have not as yet negotiated any distribution agreements. We intend to market our trailers to existing distribution companies, primarily independent distributors. We will retain the right for ourselves to market our product on a jurisdiction-by-jurisdiction basis throughout the rest of the world and to market television and other uses separately.In many instances, depending upon the nature of distribution terms available, it may be advantageous or necessary for us to license all, or substantially all, distribution rights through one major distributor. 4 To the extent that we may engage in foreign distribution of our products, we will be subject to all of the additional risks of doing business abroad including, but not limited to, government censorship, currency fluctuations, exchange controls, greater risk of "piracy" copying, and licensing or qualification fees. It is not possible to predict, with certainty, the nature of the distribution arrangements, if any, that we may secure for our development concepts. Competition The television production industry is intensely competitive. Competition comes from companies within the same business and companies in other entertainment media that create alternative forms of entertainment.The industry is currently evolving in such a way that certain multinational multimedia firms will be able to dominate this space because of their control over key film, magazine, and television content, as well as key network and cable outlets.These organizations have numerous competitive advantages, such as the ability to acquire financing for their projects and to make favorable arrangements for the distribution of completed product.All of our competitors will likely be organizations of substantially larger size and capacity, with far greater financial and personnel resources and longer operating histories, and may be better able to acquire properties, personnel and financing, and enter into more favorable distribution agreements. Our success will depend on public taste, which is both unpredictable and susceptible to rapid change. As an independent production company, we most likely will not have the backing of a major studio for production and distribution support. Consequently, we may not be able to complete a distribution deal. In order to be competitive, we intend to create and/or acquire innovative concepts that may appeal to a wide range of public tastes both in the United States and abroad.Moreover, by producing our products in Canada we believe that we will be able to significantly reduce production costs, and thereby offer our products to distributors at competitive pricing. Investors must be aware that at this time we have not produced any film and may not ever be successful in doing so in the future. Intellectual Property Rights Rights to motion pictures are granted legal protection under the copyright laws of the United States and most foreign countries, including Canada.These laws provide substantial civil and criminal penalties for unauthorized duplication and exhibition of motion pictures. Motion pictures, musical works, sound recordings, artwork, and still photography are separately subject to copyright under most copyright laws. We plan to take appropriate and reasonable measures to secure, protect, and maintain copyright protection for all of our products under the laws of the applicable jurisdictions. Motion picture piracy is an industry-wide problem.The motion picture industry trade association provides a piracy hotline and investigates all piracy reports. The results of such investigations may warrant legal action, by the owner of the rights, and, depending on the scope of the piracy, investigation by the Federal Bureau of Investigation and/or the Royal Canadian Mounted Police with the possibility of criminal prosecution. Under the copyright laws of Canada and the United States, copyright in a motion picture is automatically secured when the work is created and "fixed" in a copy. We intend to register our films for copyright with both the Canadian Copyright Office and the United States Copyright Office.Both offices will register claims to copyright and issue certificates of registration but neither will "grant" or "issue" copyrights.Only the expression (camera work, dialogue, sounds, etc.) fixed in a motion picture can be protected under copyright. Copyright in both Canada and the United States does not cover the idea or concept behind the work or any characters portrayed in the work.Registration with the appropriate office establishes a public record of the copyright claim. Ordinarily, a number of individuals contribute authorship to a motion picture, including the writer, director, producer, camera operator, editor, and others. Under the laws of both the United States, and Canada,these individuals are not always considered the "authors," however, because a motion picture is frequently a "work made for hire." In the case of a work made for hire, the employer, not the individuals who actually created the work, is considered the author for copyright purposes.We intend all of our films to be works made for hire in which we will be the authors and thereby own the copyright to our films. Canada's copyright law is distinguished from that of the United States by recognizing the moral rights of authors.Moral rights refer to the rights of authors to have their names associated with their work, and the right to not have their work distorted, mutilated or otherwise modified, or used in association with a product, service, cause or institution in a way that is prejudicial to their honor or reputation. Moral rights cannot be sold or transferred, but they can be waived. We intend that all individuals who contribute to the creation of any of our motion pictures will be required to waive any such moral rights that they may have in the motion picture. 5 For copyright purposes, publication of a motion picture takes place when one or more copies are distributed to the public by sale, rental, lease or lending, or when an offering is made to distribute copies to a group of persons (wholesalers, retailers, broadcasters, motion picture distributors, and the like) for purposes of further distribution or public performance. A work that is created (fixed in tangible form for the first time) on or after January 1, 1978, is automatically protected from the moment of its creation and is ordinarily given a term enduring for the author's life plus an additional 70 years after the author's death. For works made for hire, the duration of copyright will be 95 years from publication or 120 years from creation, whichever is shorter. Although we plan to copyright all of our film properties and projects, there is no practical protection from films being copied by others without payment to us, especially overseas. We may lose an indeterminate amount of revenue as a result of motion picture piracy. Being a small company, with limited resources, it will be difficult, if not impossible, to pursue our various remedies. Motion picture piracy is an international as well as a domestic problem. It is extensive in many parts of the world. In addition to the Motion Picture Association of America, the Motion Picture Export Association, the American Film Marketing Association, and the American Film Export Association monitor the progress and efforts made by various countries to limit or prevent piracy. In the past, these various trade associations have enacted voluntary embargoes of motion picture exports to certain countries in order to pressure the governments of those countries to become more aggressive in preventing motion picture piracy. The United States government has publicly considered trade sanctions against specific countries that do not prevent copyright infringement of American motion pictures. There can be no assurance that voluntary industry embargoes or United States government trade sanctions will be enacted. If enacted, such actions may impact the revenue that we realize from the international exploitation of our motion pictures. If not enacted or if other measures are not taken, the motion picture industry, including us, may lose an indeterminate amount of revenue as a result of motion picture piracy.(Motion Picture Academy of America, United Drive-In Theater Owners Association and National Association of Theater Owners annual reports 2007, 2008) Labor Laws We are aware that the cost of producing and distributing filmed entertainment has increased substantially in recent years. This is due, among other things, to the increasing demands of creative talent as well as industry-wide collective bargaining agreements. Many of the screenplay writers, performers, directors and technical personnel in the entertainment industry who will be involved in our productions are members of guilds or unions that bargain collectively on an industry-wide basis. We have found that actions by these guilds or unions can result in increased costs of production and can occasionally disrupt production operations.If such actions impede our ability to operate or produce a motion picture, it may substantially harm our ability to earn revenue and result in our business to fail. (Screen Actors Guild Codified Agreement). We will use non-unionized talent whenever possible to reduce our costs of production.Notwithstanding, many individuals associated with our productions, including actors, writers and directors, will be members of guilds or unions, that bargain collectively with producers on an industry-wide basis from time to time. Our operations will be dependent upon our compliance with the provisions of collective bargaining agreements governing relationships with these guilds and unions.Strikes or other work stoppages by members of these unions could delay or disrupt our activities.The extent to which the existence of collective bargaining agreements may affect us in the future is not currently known. Description of Property We own no real estate property or production facilities. We are presently using office space in Calgary, Canada, provided at no cost by our President.We plan to utilize this arrangement until such time as revenues, in management’s opinion, are sufficient to pay rent at regular market rates. Number of Total Employees Fulucai is currently in the development stage. During the development stage, we plan to rely exclusively on the services of ourofficers and directors to set up our business operations. Our Officers and Directors currently provide services to the Company at no cost.The President, Mr. James Durward currently works full-time as an unpaid employee on our business. Mr. Rix intends to spend such time as may be required in his role as Chief Financial Officer and a Director of the Company. 6 We cannot estimate at this time how much that role may require. Mr. Durward is our only full-time employee and is not paid for his services. We believe that our operations are currently on a small scale that is manageable by these individuals. The film production professionals we plan to utilize will be considered independent contractors. We do not intend to enter into any employment agreements with any of these professionals. Thus, these persons are not intended to be employees of our company. Employment Agreements There are currently no employment agreements and none are anticipated to be entered into within the next twelve months. There is a gross overriding royalty agreement between the Company and Douglas McLeod whereby Mr. McLeod will provide creative input and project management recommendations with regard to the trailer development and marketing in return for a .5% (one half of one percent) gross overriding royalty on all broadcast licensing revenues generated by the Real Deal. A .5% gross royalty interest in The Real Deal means that for every dollar ($1.00) that is generated as revenue, Mr. McLeod will be entitled to receive $0.005. Douglas MacLeod is a Calgary based independent producer who has been involved in the Canadian film and television industry for over thirty-five years, executive producing and producing feature films, television movies and prime time dramatic series for domestic and international markets. Doug has also served on the Board of Directors of the Canadian Film & Television Production Association, is a former co-chair of the Government of Alberta’s Film and Television Advisory Committee and is a Past President of the Alberta Motion Picture Industry Association.Douglas McLeod is unaffiliated with the Company. Intellectual Properties James Durward, the President and CEO of the Company, contributed all right, title and interest he held along with all ancillary rights in the original works written by himself and as registered with the Writers Guild of Canada (“WGC”) Registration Number S10-00417, and named “The Real Deal”. In return he was granted a 5% gross royalty interest in all of the Company’s products which means that for every dollar that is generated as revenue, Mr. Durward will be entitled to receive $0.05. We have placed no value on this current property due to the additional difficulty and expense of securing appraisals to comply with the American Institute of Certified Public Accountant’s Statement of Position 00-2. The WGC is a guild which represents any/all aspects of writers including but not limited to registration of materials and collective bargaining of/for contracts.Please visit their website at www.wgc.ca for further information.Registration with the WGC is not the same as maintaining a registered copyright.Under U.S. copyright law, all literary works receive copyright protection when a work is complete,registration simply established a definitive date of a work and gives the holder of the copyright the right to, among other things, collect attorney’s fees in the prosecution of infringement claims.Registration with the WGC does not afford the registrant with a right to collect attorney’s fees but it does establish an objective date of a literary work. The Company has not sought copyright protection on its property at this point because a script tends to be revised many times and is generally not complete until production is complete.Once production is completed on each of its projects, the Company intends to file for copyright protection. Investments in Marketable and Non-Marketable Securities None ITEM 1A.RISK FACTORS The Company is a smaller reporting company and is not required to provide this information. ITEM 1B.UNRESOLVED STAFF COMMENTS The Company is a smaller reporting company and is not required to provide this information. ITEM 2.PROPERTIES The Company does not own any properties or any real estate. 7 ITEM 3.LEGAL PROCEEDINGS We know of no pending proceedings to which any director, member of senior management, or affiliate is either a party adverse to us, or has a material interest adverse to us. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information, Holders and Dividends During April 2011, the Company's common stock was approved for quotation on the OTC Markets QB and OTC Bulletin Board under the symbol "FCPS".As of the date of this report, there has been no trading in the Company’s shares. The Company has never paid a cash dividend on its common stock and does not intend to pay cash dividends on its common stock in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans The Company does not currently have any equity compensation plans. Recent Sales of Unregistered Securities There were no other unregistered securities sold or issued by the Company without the registration of these securities under the Securities Act of 1933 in reliance on exemptions from such registration requirements, within the period covered by this report, which have not been previously included in a Quarterly Report on Form 10-Q or a Current Report on Form 8-K. Use of Proceeds from First Registration Statement On October 6, 2010 our Registration Statement on Form S-1 under Commission file number 333-166949 was declared effective, enabling us to offer up to 10,000,000 shares of common stock of our company at a price of $0.01 per share. On December 17, 2010 we accepted subscriptions for a total of 10,000,000 common shares from various investors for cash proceeds of $100,000.No commissions were paid on the issuance. We did not expend any funds from the $100,000 proceeds of our offering for the costs of the offering.The actual expenses for the costs of offering as detailed below totaling $12,620 were paid from general working capital, which includes the $7,000 of deferred offering costs.Following is the use of proceeds for actual expenses incurred for our account in connection with the issuance and distribution of the securities. Expense Amount of direct or indirect payments to directors, officers, general partners, 10% shareholders or affiliates of the Issuer $ Amount of direct or indirect payments to others $ Transfer agent 0 0 Legal and Accounting 0 Costs of the offering 0 Office and Administration 0 0 Total 0 8 Following is a table detailing the use of net offering proceeds of $100,000 which are expended to date; there was no deduction for funds paid in connection with the costs of the offering, as those payments were made from prior working capital. Expenses Amount of direct or indirect payments to directors, officers, general partners, 10% shareholders or affiliates of the Issuer $ Amount of direct or indirect payments to others $ Legal and Accounting 0 Consulting 0 Office Furniture, Equipment and Supplies 0 Video Production 0 Administration Expenses 0 TOTAL 0 We still have sufficient proceeds on hand to fund our operations as described in the S-1 offering document incorporated for reference herein. ITEM 6.SELECTED FINANCIAL DATA The Company is a smaller reporting company and is not required to provide this information. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Forward-Looking Statements This annual report contains forward-looking statements relating to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as "may", "should", "intends", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential", or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors which may cause our or our industry's actual results, levels of activity or performance to be materially different from any future results, levels of activity or performance expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity or performance.You should not place undue reliance on these statements, which speak only as of the date that they were made.These cautionary statements should be considered with any written or oral forward-looking statements that we may issue in the future.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results, later events or circumstances or to reflect the occurrence of unanticipated events. In this annual report unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares of our capital stock. The management’s discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP"). Liquidity and Capital Resources As of April 30, 2011, we had total assets of $75,743 ($22,750- 2010) comprised of $57,780 in cash and $17,963 in fixed assets, being equipment and software.This reflects an increase of $52,993 of the value of our total assets from $22,750 on April 30, 2010.The increase in assets is due to the closing of our prospectus offering whereby we raised a total of $100,000 and is offset by cash payments made for professional fees, video production costs, video equipment and software, the costs of the offering, and general and administrative expenses.As of April 30, 2011, our total liabilities increased to $19,985 from 9 $3,000 as of April 30, 2010.The increase in our liabilities is related to the accrual of expenses related to audit fees and a customer deposit in the amount of $15,750 pursuant to a development contract whereby we are required to deliver a final production product to a customer. We have not generated revenue since the date of inception. We presently have sufficient working capital to satisfy our cash requirements for the next twelve months of operations.We do not expect to purchase or sell any significant equipment nor do we expect any significant changes in the number of our employees. We will require a minimum of $100,000 to be expended on our existing operations.We have raised these funds from our current offering of $100,000.We believe we have sufficient funds for the next twelve months of operations.However, as we progress our reality show development program based on the outcome of our initial development activities we may be required to raise additional capital to continue operations.There can be no assurance that we will be able to raise any funds on commercially reasonable terms.If we are not able to obtain the additional financing on a timely basis, we will not be able to meet our other obligations as they become due and we may be forced to cease the operation of the business. There is substantial doubt about our ability to continue as a going concern as the continuation of our business is dependent upon achieving success in our required television development efforts and ultimately having a profitable level of operations.The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholder.Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. Results of Operations Our operating results for the fiscal year ended April 30, 2011 are described below. Revenue We have not earned any revenue since our inception and we do not anticipate earning revenues until such time as we have obtained successful results including but not limited to generating a video trailer for our reality show concept and entering into distribution agreements to successfully market and distribute our projects.It is unlikely that we will generate any revenue from our current reality show concept in the near future.We do have one development contract currently executed that will generate a total of $40,000 of revenue upon completion.We expect to complete this contract within the next six months.We have booked the $15,750 deposit for this work as a customer deposit as we are required to deliver a finished product in order to complete this contract. Expense Our net loss for the fiscal year ended April 30, 2011 was $56,992 as compared to $4,250 for fiscal 2010, of which $15,914 ($3,000 – 2010) was paid for professional fees, including legal, audit and the costs of the preparation of the registration statement, $25,880 (nil – 2010) was paid for video production and $14,295 (nil – 2010) for general office expense including telephone, website development and promotion expenses related to our video production. For the fiscal year ended April 30, 2011 the Company incurred operating losses of $56,992 (2010 - $4,250). Professional expenses increased from $3,000 (2010) to $15,914 (2011) primarily due to fees associated with the filing of the Company’s Registration Statement. Administrative expenses increased from $0 (2010) to $14,295 (2011) as the Company incurred increased costs related to regulatory filing costs during the current year and operations related to its video production. Depreciation and amortization expenses were $903 for fiscal 2011 as compared to nil for fiscal 2010 due to the purchase of equipment during fiscal 2011. During fiscal 2011 the Company recorded video production expenses related to development of its show The Real Deal and its associated website of $25,880 with no similar charges in the prior fiscal year. Net losses for the two completed fiscal years were $56,992 (2011) and $$4,250 (2010) respectively.Net losses reflect increased activity in the production of our new show, which was not offset by revenues, and increased expenses related to public company filing expenses. Basic and diluted losses per share for the respective fiscal periods ended April 30, 2011 and April 30, 2010 was ($0.00). 10 Tabular Disclosure of Contractual Obligations There are no Contractual Obligations. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. This Company is a smaller reporting company and is not required to provide this information. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. The financial statements and supplementary data required by this Item 8 are listed in Item 15(a) (1) and begin on page F-1 of this Annual Report on Form 10-K. 11 FULUCAI PRODUCTIONS LTD. FINANCIAL STATEMENTS REPORTED IN UNITED STATES DOLLARS Page Report of Independent Registered Public Accounting Firm F-2 Balance Sheets F-3 Statements of Operations F-4 Statements of Changes in Shareholders’ Equity F-5 Statements of Cash Flows F-6 Notes to Financial Statements F-7 to F-12 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors Fulucai Productions Ltd. We have audited the accompanying balance sheets of Fulucai Productions Ltd.(a development stage enterprise) (the Company) as ofApril 30, 2011 and 2010, and the relatedstatements of operations, changes inshareholders’ equity, and cash flows for the year ended April 30, 2011, for the period fromMarch 26, 2010 (inception) to April 30, 2010, and for the period from March 26, 2010 (inception) through April 30, 2011.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting, as a basis for designing audit procedures that are appropriate in the circumstances but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Fulucai Productions Ltd.as of April 30, 2011 and 2010, and the results of its operations and its cash flows for the year ended April 30, 2011, for the period from March 26, 2010 (inception) to April 30, 2010, and for the period from March 26, 2010 (inception) to April 30, 2011,in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has cash flow constraints, an accumulated deficit, and has not yet produced revenues from operations. These factors, among others, raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC Salt Lake City, Utah June 4, 2011 F-2 FULUCAI PRODUCTIONS LTD. (A development stage enterprise) Balance Sheets April 30, Assets Current assets Cash $ $ Total current assets Property and equipment, net - Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities Accounts payable and accrued expenses $ $ Customer deposits - Total current liabilities Shareholders’ Equity Common stock-$0.0001 par value, 200,000,000 shares authorized, 90,000,000 and 80,000,000 shares issued and outstanding as of April 30, 2011 and April 30, 2010,respectively Additional paid in capital Accumulated deficit during the development stage ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these financial statements F-3 FULUCAI PRODUCTIONS LTD. (A development stage enterprise) Statements of Operations Inception (March 26, 2010) Year ended April 30, Through April 30, 2011 Revenues $
